PROPOSED EXAMINER’S AMENDMENT
The examiner proposes amending the instant claims in the following manner in order to place the claims in condition for allowance.

X) Claim 1 is proposed to be amended in the following manner:
Claim 1 (Proposed Amendment): A bone-cell targeting mesoporous silica nanoparticle (MSNP), the MSNP comprising a silane coating comprising a plurality of water soluble bisphosphonate moieties linked to the coating, and optionally further comprising at least one cargo selected from the group consisting of at least one non-bisphosphonate anticancer agent, a reporter, [[ ]] and a combination thereof, wherein the bone-cell targeting MSNP is prepared by
contacting a water soluble bisphosphonate and an epoxysilane to provide [[ ]] a water soluble bisphosphonate moiety linked to the silane; and
 combining the water soluble bisphosphonate moiety linked to the [[ ]] silane with MSNPs and a zwitterionic silane to provide for silane coated MSNP comprising a plurality of the water soluble bisphosphonate moieties linked to the coating,
wherein the bisphosphonate has the structure

    PNG
    media_image1.png
    138
    194
    media_image1.png
    Greyscale

or a salt or ionic form thereof, 
wherein R1 is H, OH, or halogen, and R2 is -NH2 or a C1-C6 monoalkyl amine.

X) Claim 2 is proposed to be allowed without further amendment.

X) Claim 7 is proposed to be amended in the following manner:
Claim 7 (Proposed Amendment): The nanoparticle according to claim 1 wherein said non-bisphosphonate anticancer agent is present and is selected from the group consisting of an anticancer small molecule, an anticancer RNA molecule, a DNA that produces an anti-cancer effect in situ, an anticancer peptide [[ ]] and [[ ]] mixtures thereof.

X) Claim 8 is proposed to be allowed without further amendment.

X) Claim 9 is proposed to be cancelled without prejudice or disclaimer. This is because the subject matter of claim 9 has been amended into claim 1.

X) Claim 10 is proposed to be amended in the following manner:
Claim 10 (Proposed Amendment): The nanoparticle according to claim 9 wherein said bisphosphonate molecule is selected from the group consisting of [[ ]] parnidronate, neridronate, [[ ]] alendronate, [[ ]] and combinations thereof.

This is explained in greater detail in the explanation below regarding amendments to claim 1.]

X) Claim 14 is proposed to be amended in the following manner:
Claim 14 (Proposed Amendment): The nanoparticle according to claim 1 wherein said cargo [[ ]] is present and includes a reporter.

X) Claim 15 is proposed to be allowed without further amendment.

X) Claim 17 is proposed to be amended in the following manner:
Claim 17 (Proposed Amendment): The nanoparticle according to claim 1 wherein said non-bisphosphonate anticancer agent is present and is a microtubule-stabilizing agent, a microtubule-disruptor agent, an alkylating agent, an antimetabolite, an epipodophylotoxin, an antineoplastic enzyme, a topoisomerase inhibitor, an inhibitor of cell cycle progression, a platinum coordination complex, a FLT-3 inhibitor, a VEGFR [[ ]] PARP inhibitor, a Cdk inhibitor, an EGFR TK inhibitor, an IGFR-TK inhibitor, an anti-HOF antibody, a PB kinase inhibitors, an AKT inhibitor, a SAK/STAT inhibitor, a checkpoint-l or 2 inhibitor, a focal adhesion kinase inhibitor, a Map kinase (mek) inhibttor, a VEGF trap antibody, everolimus, trabectedin, abraxane, TLK 286 (canfosfamide) , AV-299 (ficlatuzumab), DN-101 (calcitriol), pazopanib, GSK690693 (4-[2-(4-amino-1,2,5-oxadiazol-3-yl)-1-ethyl-7-[(3S)-3-piperidinylmethoxy]-1H-imidazo[4,5-c]pyridin-4-yl]-2-methyl-3-butyn-2-ol), RTA 744 (berubicin), [[ ]] AZD 6244 [[ (selumetinib), AMN-107 (nilotinib), TKI-258 (dovitinib), GSK461364 ((R)-5-[6-[(4-methyl-1-piperazinyl)methyl]-1H-benzimidazol-1-yl]-3-[(1r)-1-[2-(trifluoromethyl)phenyl]ethoxy]-2-thioph-enecarboxamide), AZD 1152 (barasertib), enzastaurin, vandetanib, ARQ-197 (tivantinib), MK-0457 (tozasertib), MLN8054 (4-[[9-Chloro-7-(2,6-difluorophenyl)-5H-pyrimido[5,4-d][2]benzazepin-2-yl]amino]benzoic acid), PHA-739338 (danusertib), R-763 (cenisertib), [[ ]] pemetrexed, erlotinib, [[ ]] panitumumab, amrubicin, oregovomab, Lep-etu (liposomal paclitaxel), nolatrexed, [[ ]] azd2171, batabulin, ofatumumab, zanclimumab, edotecarin, tetrandrine, rubitecan, tesmilifene, oblimersen, ticilimrumab, ipilimumab, gossypol, [[ ]] 131-1-TM-601 (iodine-131 substituted chlorotoxin), [[ ]] CC 8490 (custirsen), cilengitide, gimatecan, IL13-PE38QOR (human IL-13 conjugated with a truncated Pseudomonas exotoxin), INO 1001 (N-[3-(4-Morpholinyl)propyl]-5-oxo-6,11-dihydro-5H-indeno[1,2-c]is oquinoline-9-sulfonamide), [[ ]] (enzastaurin), neuradiab, vitespen, [[ ]] Sdx 102 (L-Alanosine), talampanel, atrasentan, [[ ]] rornidepsin, [[ ]] sunitinib, 5-flucrouracil, vorinostat, etoposide, gemcitabine, doxorubicin, liposomal doxorubicin, 5'-deoxy-5-fluorouridine, vincristine, temozolomide, ZK-304709 ((S)-4-((5-bromo-4-((1-hydroxypropan-2-yl)amino)pyrimidin-2-yl)amino)benzenesulfonamide), seliciclib; PD0325901 (mirdametinib), capecitabine, L-Glutamic acid, N-[4-[2-(2-amino-4,7-dihydro-4-oxo-1 H-pyrrolo[2,3-d]pyrimidin-5-yl]ethy l]benzoyl]- [[ ]] disodium salt hepahydrate, camptothecin, PEG-labeled irinotecan, tamoxifen, toremifene citrate, anastrozole, exemestane, letrozole, DES(diethyistilbesirol), estradiol, estrogen, conjugated estrogen, bevacizumab, IMC-1C11 (antibody against human vascular endothelial growth factor 2), [[ ]] 3-[5-(methylsulfonylpiperadinemethy)-indolyl]-quinolone, vatalanib, AG-013736 (axitinib), AVE-0005, [[ ]] (pyro-Glu-His-Trp-Ser-Tyr-D-Ser(Bu t)-Leu-Arg-Pro-Azgly-NH2 (SEQ ID NO: 9) acetate [C59H84Oi4 -C2H4O2)x where x = 1 to 2.4], goserelin acetate, leuprolide acetate, triptorelin pamoate, medroxyprogesterone acetate, hydroxyprogesterone caproate, megestrol acetate, raloxifene, bicalutamide, flutamide, nilutamide, megestrol acetate, CP-724714 (2-Methoxy-N-[(2E)-3-[4-[[3-methyl-4-[(6-methyl-3-pyridinyl)oxy]phenyl]amino]-6-quinazolinyl]-2-propen-1-yl]acetamide), TAK.-165 (mubritinib), HKI-272 (neratinib), erlotinib, lapatinib, canertinib, ABX-EGF antibody (panitumumab), [[ ]] cetuximab, [[ ]] lonafamib, BMS-214662 ((3R)-2,3,4,5-Tetrahydro-1-(1H-imidazol-4-ylmethyl)-3-(phenylmethyl)-4-(2-thienylsulfonyl)-1H-1,4-benzodiazepine-7-carbonitrile), [[ ]] tipifarnib, amifostine, NVP-LAQ824 (dacinostat), suberoyl anilide hydroxamic acid, valproic acid, trichostatin A, FK-228 (romidepsin), [[ ]] sorafenib, KRN951 (tivozanib), aminoglutethimide, amsacrine, anagrelide, L-asparaginase, Bacillus Calmette-Guerin (BCG) vaccine, bleomycin, buserelin, busulfan, carboplatin, carmustine, chlorambucil, cisplatin, cladribine, clodronate, cyproterone, cytarabine, dacarbazine, dactinomycin, daunorubicin, diethylstilbesirol, epirubicin, fludarabine, fludrocortisone, fluoxymesterone, flutamide, gemcitabine, hydroxyurea, idarubicin, ifosfamide, imatinib, leuprolide, levamisole, lomustine, mechlorethamine, melphalan, 6-mercaptopurine, mesna, methotrexate, mitomycin, mitotane, mitoxantrone, nilutamide, octreotide, oxaliplatin, pamidronate, pentostatin, plicamycin, porfimer, procarbazine, raltitrexed, rituximab, streptozocin, teniposide, testosterone, thalidomide, thioguanine, thiotepa, tretinoin, vindesine, 13-cis-retinoic acid, phenylalanine mustard, aracil mustard, estramustine, altretamine, floxuridine, 5-deoxyuridine, cytosine arabinoside, 6-mercaptopurine, deoxycoformycin, calcitriol, valrubicin, mithramycin, vinblastine, vinorelbine, topotecan, razoxin, marimastat, COL-3 (incyclinide), neovastat, BMS-275291 (rebimastat), squalamine, endostatin, SU5416 (semaxanib), [[ ]] EMD121974 (cilengitide), interleukin-12, IM862 (glufanide disodium), angiostatin, vitaxin, droloxifene, idoxifene, spironolactone, finasteride, cimetidine, trastuzumab, denileukin diftitox, gefitinib, bortezomib, paclitaxel, cremophor-free paclitaxel, docetaxel, epithilone B, BMS-247550 (ixabepilone), BMS-310705 (21-aminoepothilone B), droloxifene, 4-hydroxytamoxifen, pipendoxifene, ERA-923 (pipendoxifene), arzoxifene, fulvestrant, acolbifene, lasofoxifene, idoxifene, TSE-424 (bazedoxifene), HMR-3339 (4-Chloro-11b-(4-(2-(diethylamino)ethoxy)phenyl)-estra-1,3,5(10)-triene-3,17b-diol), [[ ]] PTK787/ZK 222584 (1-[4-chloroanilino]-4-[4-pyridylmethyl] phthalazine succinate), VX-745 (neflamapimod), [[ ]] rapamycin, 40-O-(2-hydroxyethy)-rapamycin, temsirolimus, AP-23573 (ridaforolimus), [[ ]] ABT-578 (zotarolimus), [[ ]] LY294002 (2-(4-Morpholinyl)-8-phenyl-4H-1-benzopyran-4-one), LY292223 ((2S,4R)-4-Mercapto-2-(2,4,5-trifluoro-benzyloxymethyl)-pyrrolidine-1-carboxylic acid 2-methoxycarbonyl-phenyl ester), LY292696 (2-(4-Thiomorpholinyl)-4H-1-benzopyran-4-one), LY293684 (3-(4-Morpholinyl)-1H-naphtho[2,1-b]pyran-1-one), LY293646 (2-(4-Morpholinyl)-4H-naphtho[1,2-b]pyran-4-one), wortmannin, ZM336372 (3-(Dimethylamino)-N-[3-[(4-hydroxybenzoyl)amino]-4-methylphenyl]benzamide), L-779,450 (2-chloro-5-(2-phenyl-5-(pyridin-4-yl)-1H-imidazol-4-yl)phenol), PEG-filgrastim, darbepoetin, erythropoietin, granulocyte colony-stimulating factor, [[ ]] prednisone, cetuximab, granulocyte macrophage colony-stimulating factor, histrelin, pegylated interferon alfa-2a, interferon alfa-2a, pegylated interferon alfa-2b, interferon alfa-2b, azacitidine, PEG-L-asparaginase, lenalidomide, gemtuzumab, hydrocortisone, interleukin-11, dexrazoxane, alemtuzumab, all-transretinoic acid, ketoconazole, interleukin-2, megestrol, immune globulin, nitrogen mustard, methylprednisolone, ibritgumomab tiuxetan, androgens, decitabine, hexamethylmelamine, bexarotene, tositumomab, arsenic trioxide, cortisone, etidronate, mitotane, cyclosporine, liposomal daunorubicin, Edwina-asparaginase, strontium 89, casopitant, netupitant, a NK-1 receptor antagonist, palonosetron, aprepitant, [[ ]] diphenhydramine, hydroxyzine, metoclopramide, lorazepam, alprazolam, haloperidol, droperidol, dronabinol, [[ ]] and mixtures thereof.

X) Claim 24 is proposed to be rejoined and amended in the following manner:
Claim 24 (Proposed Amendment): A method [[ ]] comprising administering [[ ]] an effective number of nanoparticles according to claim 1 to a patient.
[The reason for the proposed amendment to claim 24 is to avoid problems under the enablement issue relating to 35 U.S.C. 112(a).]

X) Claim 25 is proposed to be amended in the following manner:
Claim 25 (Proposed Amendment): The method according to claim 24 wherein said patient has a cancer which is bone cancer or metastatic bone cancer.

X) Claims 26-28 are proposed to be cancelled without prejudice or disclaimer. The reason for proposed cancellation is that rejoining these claims would entail additional consideration under 35 U.S.C. 101.

X) Claim 31 is proposed to be allowed without further amendment.

Reasons for Proposed Amendments and Indicating Allowable Subject Matter
Proposed Amendment to Claim 1: The examiner is proposing to amend claim 1 to recite a more specific structure of the bisphosphonate. Specifically, the examiner is proposing amending claim 1 to require that the chemical structure of the bisphosphonate include a monoalkyl amine group. The examiner notes that the term “monoalkyl amine” is understood to be also known as “primary amine” and refers to a functional group with the chemical structure R-NH2 wherein R is an alkyl group.
The reason that the examiner is proposing amending the claims to require that the bisphosphonate include a primary amine group is because such a primary amine, being a strong base and nucleophile, reacts well with the epoxide of the epoxysilane to open the ring of the epoxide and link the amine containing bisphosphonate with the silane that formerly contained an epoxide. In contrast, other functional groups would not have been expected to have opened the ring of and added to an epoxide in this manner. Therefore, the examiner is proposing to amend the claim to require that the bisphosphonate be capable of linking with an epoxysilane via a ring-opening reaction.
The examiner takes the position that it is the chemical structure of the linker between the epoxysilane and the primary amine containing bisphosphonate that differentiates the claimed invention from the prior art. This is explained in greater detail below.
The proposed amendment is supported as of page 23 of the instant specification, especially at line 14 which discloses a C1-C6 monoalkyl amine as the R2 functional group in the bisphosphonate chemical structure.
Gu Reference: As relevant prior art, the examiner cites Gu et al. (International Journal of Nanomedicine, Vol. 8, 2013, pages 2305-2317), which was cited previously 

    PNG
    media_image2.png
    698
    644
    media_image2.png
    Greyscale

Gu does not teach that the bisphosphonate in Gu is linked to the silane in the manner required by the instant claims, and there would have been no motivation for the skilled artisan to have modified Gu to have grafted the bisphosphonate onto the silica in the recited manner. Gu also does not appear to teach a zwitterionic silane other than the bisphosphonate.
Note Regarding Product-by-Process Limitations: The instant claims recite product-by-process claim limitations regarding how the claimed composition is 
The claimed process entails first combining a water-soluble bisphosphonate and an epoxysilane, followed by combining the resultant product with a silica nanoparticle. See e.g. figure 19, with the relevant portion of the figure reproduced below.

    PNG
    media_image3.png
    211
    598
    media_image3.png
    Greyscale

Epoxides react with primary amines in a relatively specific manner to form adducts comprising a secondary amine and an alcohol. See e.g. Enikolopiyan (Pure and Applied Chemistry, Vol. 48, 1976, pages 317-328). Enikolopiyan is drawn to nucleophilic opening of epoxide rings, as of page 317, title and abstract, and teaches the following chemical reaction as of scheme 1, reproduced below.

    PNG
    media_image4.png
    351
    825
    media_image4.png
    Greyscale


The examiner notes that product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. See MPEP 2113(I). However, in this case, the structure implied by the steps would appear to comprise a fairly specific linker that would have been formed based upon the ring opening of an epoxide with a nucleophilic group in a bisphosphonate molecule. Previously in the prosecution history, the examiner suggested that if the term “epoxide” was going to be in the claim, the claim should be a product-by-process claim because an epoxide is a reactive and easily hydrolysable functional group that would not have been stable in vivo or in an aqueous environment due to hydrolytic ring opening of the epoxide group.
As such, the linker between the interior of the silica particle and the bisphosphonate differentiates the instantly claimed invention from the composition of Gu.
The examiner further notes that although Gu suggests placing bisphosphonates on the outside of silica particles, the teachings of Gu regarding how this is accomplished do not actually appear to provide a reasonable expectation of success in accomplishing this. In support of this position, the examiner cites Gu, page 2306, left column, relevant text reproduced below.

    PNG
    media_image5.png
    223
    652
    media_image5.png
    Greyscale

Reference #17 is Pignatello et al. (Nanomedicine, Vol. 4(2), 2009, pages 161-175). Pignatello et al. (hereafter referred to as Pignatello) is drawn to conjugation of alendronate to poly(lactic-co-glycolic) acid (PLGA), as of Pignatello, page 161, title and abstract. Additionally, looking at Pignatello, page 162, right column, it appears that the PLGA and the alendronate were linked by reacting a carboxylic acid group on the PLGA (which was made electrophilic via a carbodiimide) with the amine in alendronate. This would have produced an amide linkage. This amide linkage differs from the vicinal diol or vicinal aminoalcohol that would have formed based upon reaction of an alcohol or an amine with an epoxide.
The examiner further notes that the claimed linker may better contribute to water-solubility than the linker of Pignatello. This is because the claimed linker, which comprises an amine and an alcohol which would have been formed upon ring opening of the epoxide, can engage in hydrogen bonding with water through the alcohol and the amine. Also, the claimed linker, having a secondary amine, can be protonated at low or neutral pH, thereby improving solubility through electrostatic interactions between the positive charge of the protonated amine and the negatively polarized oxygen atoms in water molecules. As such, the skilled artisan may have expected that the claimed linker 
Brinker Reference: Also as close prior art, the examiner cites Brinker et al. (US 2014/0079774 A1), which was cited previously in the file record of the instant application. Brinker et al. (hereafter referred to as Brinker) is drawn to a protocell comprising a nanoporous silica core with a supported lipid bilayer, as of Brinker, title and abstract. The composition of Brinker is intended to deliver an agent to facilitate cancer cell death, as of Brinker, abstract. The method of Brinker appears to be especially useful for delivering an encapsulated nucleic acid as a therapeutic, as of Brinker, abstract. Brinker teaches treating bone cancer, as of paragraph 0111.
Brinker differs from the instantly claimed invention at least because Brinker does not teach a bisphosphonate.
Wang Reference: Also as close prior art, the examiner cites Wang et al. (Journal of Biomedical Materials Research A, Vol. 100A, Issue 3, March 2012, pages 684-693), which was cited previously in the file record of the instant application. Wang et al. (hereafter referred to as Wang) is drawn to bisphosphonate decorated lipid nanoparticles as drug carriers for bone diseases, as of Wang, page 684, title and abstract. The composition of Wang may have the following structure, as of Wang, page 685, Figure 1, reproduced below.

    PNG
    media_image6.png
    805
    1167
    media_image6.png
    Greyscale

Wang differs from the instantly claimed invention because Wang does not teach a silica nanoparticle.
Wang also differs from the instantly claimed invention because in the instantly claimed invention, the bisphosphonate is covalently attached to a silane. Wang does not teach this. The skilled artisan would not have been motivated to have modified Wang to have attached the bisphosphonate of Wang to a silane because Wang teaches attaching the bisphosphonate to a liposomal lipid. The skilled artisan would have expected that had Wang been modified to have attached the bisphosphonate to a silane rather than a lipid, the bisphosphonate would not have been able to have decorated the outside of the liposome in the manner of the above-reproduced figure from Wang. This is because silanes are not incorporated into liposomes in the same manner that phospholipids are incorporated into liposomes.
Balas Reference: As an additional relevant reference that is newly cited, the examiner cites Balas et al. (Journal of the American Chemical Society, Vol. 128, 2006, 

    PNG
    media_image7.png
    598
    648
    media_image7.png
    Greyscale

As such, the skilled artisan would not have expected the composition of Balas to have been capable of targeting bone cells. This is because, in order to target bone cells, the bisphosphonate must be on the outside of the particle, in order to bind the particle to bone. As the bisphosphonate is on the inside of the particle in Balas, the skilled artisan would not have expected it to have been able to have bound to bone cells while the particle is still intact. In addition, Balas does not teach delivery of cargo that is not bisphosphonate.
Claim 17 and Abbreviations: With regard to claim 17, this claim, prior to the proposed amendment, includes various abbreviations. The examiner has conducted a The examiner takes the position that similar amendments should be made in the instant specification, e.g. on page 13 line 1 through page 14 line 31. These amendments were made in order to avoid a potential issue under 35 U.S.C. 112(b) and to clarify what chemicals are being referred to by claim 17. The examiner also proposed amending claim 17 to best remove duplicates.

Information Disclosure Statement
The information disclosure statements submitted on 16 November 2021 have been considered. However, there are a number of non-patent literature references for which no reference date has been provided. These references have been crossed out. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612